Case 3:20-cv-00017-MMH-JBT Document 48 Filed 03/10/21 Page 1 of 5 PageID 467




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                               Case No. 3:20-cv-00017-MMH-JBT

Plaintiff,

v.


TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

Defendants.
___________________________/

      DEFENDANTS’ MOTION TO MODIFY SCHEDULING ORDER

       Defendants, TRANS-HIGH CORP. and HIGH TIMES HOLDING CORP.,

through undersigned counsel and pursuant to Rules 6(b)(1)(A) and 16(b)(4), Fed.

R. Civ. P., and Local Rule 3.08, hereby move for an Order modifying the Case

Management and Scheduling Order and Referral to Mediation [ECF No. 47] (the

“Scheduling Order”) to continue the trial in this action and all pre-trial deadlines

by sixty (60) days, and in support state:

       1.    On October 22, 2020, the Court entered the Scheduling Order.

       2.    Counsel for the Plaintiff and Defendants have diligently pursued

their respective cases, including the exchange of documentary discovery.

       3.    Contemporaneous with the filing of this motion, Michael J. Kapin,

Esq., pro hac vice, is seeking to withdraw as lead counsel for the Defendants.
Case 3:20-cv-00017-MMH-JBT Document 48 Filed 03/10/21 Page 2 of 5 PageID 468




      4.     In order for the undersigned local counsel to get up to speed as lead

counsel, to prepare for depositions (which Plaintiff has scheduled to begin this

week), to conduct any additional discovery before the discovery deadline

(currently March 31st), and to squeeze that into the undersigned’s existing

schedule, the Defendants require continuances of the trial of this action and all

pretrial deadlines.

      5.     Rule 16(b)(4) provides that “[a] schedule may be modified only for

good cause and with the judge’s consent.” The good cause standard precludes

modification unless the schedule cannot be met despite the diligence of the

parties seeking the extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604, 609 (9th Cir. 1992) (“If [a] party was not diligent, the [good cause]

inquiry should end.”).

      6.     Good cause exists for the requested modification. Specifically,

undersigned local counsel requires additional time to prepare for depositions,

conduct any remaining discovery, and otherwise assume the role of Defendants’

lead counsel. The undersigned also has very limited availability in his schedule

between now and the March 31, 2021 discovery deadline.

      7.     Moreover, Defendants’ need for additional time to complete

discovery is in part due to a prior request by Plaintiff for a 14-day discovery

extension (which request Defendants accommodated). (See January 19, 2021

email from Plaintiff’s counsel


                                    Page 2 of 5
Case 3:20-cv-00017-MMH-JBT Document 48 Filed 03/10/21 Page 3 of 5 PageID 469




      8.    In addition, it is undisputed that Defendants’ counsel has been

diligent in discovery and otherwise.

      9.    This is Defendants’ first request for continuance/extension of any

deadline, which request is not made for the purpose of delay.

      10.   Plaintiff will not be prejudiced by the sixty (60) day extension

requested herein.

      11.   Defendants therefore respectfully request a sixty (60) day

continuance of the trial in this action and all pretrial deadlines. If the instant

motion is granted, the modified deadlines would be as follows:

DEADLINE OR EVENT                       CURRENT              PROPOSED
                                        DEADLINE
                                                             NEW
                                                             DEADLINE

Discovery Deadline                      March 31, 2021       May 31, 2021

Dispositive and Daubert Motions         April 30, 2021       June 29, 2021

Mediation                               May 31, 2021         July 30, 2021

All Other Motions           Including August 30, 2021        October 29, 2021
Motions In Limine

Responses to Other Motions September 13, 2021                November 12, 2021
Including Motions In Limine

Joint Final Pretrial Statement          September 13, 2021   November 12, 2021

Final Pretrial Conference               September 20, 2021   November 19, 2021

Trial Term Begins                       October 4, 2021      December 3, 2021




                                       Page 3 of 5
Case 3:20-cv-00017-MMH-JBT Document 48 Filed 03/10/21 Page 4 of 5 PageID 470




      WHEREFORE, Defendants, TRANS-HIGH CORP. and HIGH TIMES

HOLDING CORP., respectfully request that this Court enter an order modifying

the Case Management and Scheduling Order and Referral to Mediation [ECF No.

47] to continue by sixty (60) days the trial of this action and all pre-trial

deadlines, together with such other and further relief as this Court deems just

and proper.

                          Local Rule 3.01(g) Certification

      Pursuant to Local Rule 3.01(g), I hereby certify that undersigned counsel

has conferred by telephone with Plaintiff’s counsel in a good faith effort to resolve

the issues raised in the motion. Plaintiff, however, does not agree to any

modification of the Scheduling Order.

                         Local Rule 3.08(b) Certification

      Pursuant to Local Rule 3.08(b), I hereby certify that Defendants, TRANS-

HIGH CORP. and HIGH TIMES HOLDING CORP., consent to the continuance

requested herein.




                                     Page 4 of 5
Case 3:20-cv-00017-MMH-JBT Document 48 Filed 03/10/21 Page 5 of 5 PageID 471




Dated:       March 10, 2021                    Respectfully submitted,


                                               THE BEHAR LAW FIRM, P.A.
                                               Attorneys for Defendants
                                               3323 N.E. 163rd Street, Suite 402
                                               North Miami Beach, FL 33160
                                               Tel: (786) 735-3300
                                               Fax: (786) 735-3307
                                               hrb@beharlegal.com
                                               sms@beharlegal.com
                                               np@beharlegal.com

                                            By: s /Samuel M. Sheldon
                                              Howard R. Behar
                                              Florida Bar No. 54471
                                              Samuel M. Sheldon
                                              Florida Bar No. 54088

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 10, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send notification of electronic filing to all counsel of record.

                                               s/ Samuel M. Sheldon_
                                               Samuel M. Sheldon




                                      Page 5 of 5
